 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   DELORES CASTANEDA, an individual,             Case No. 2:18-CV-08021-AGR
12                Plaintiff,
13   v.                                            ORDER ON STIPULATION OF
                                                   DISMISSAL
14   COSTCO WHOLESALE
     CORPORATION, and DOES 1 to 50,
15                                                 [Filed concurrently with Stipulation of
               Defendants.                         Dismissal]
16   __________________________________/
17
18         After review of the parties’ Stipulation of Dismissal and good cause
19   appearing therefor, the Court orders this matter dismissed, with prejudice, each
20   party to bear its own fees and costs.
21
22         IT IS SO ORDERED.
23
24   Dated: August 26, 2019                  _________________________________
                                             Hon. Alicia G. Rosenberg
25                                           United States Magistrate Judge
26
27
28
                                               1
                      ORDER ON STIPULATION OF DISMISSAL
